Title: From George Washington to William Heath, 12 April 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor April 12th1781
                        
                        I am favored with your Letter of this day. No means in our power, to have the supplies you mention instantly
                            brought forward, shall be left unessayed: the most pointed Orders have already been given to the proper Officers—repeated
                            applications have been made to the Civil Authority for impress Warrants—and finally we have been forced to have recourse
                            to a military impress, to obtain the teams necessary for the transportation of the flour from Ringwood. I have also
                            written in the most pressing terms, to the Governor of Connecticut, stating our impending distresses, and imploring the
                            interposition and assistance of the Executive in forwarding the salted Provisions from that
                            State—I have now reiterated my directions to the Quarter Master General on that subject, & will give instructions
                            to the Commissary to make arrangements with him for a supply of Rum.
                        Intelligence hath been communicated by from General Foreman to the President of Congress & transmitted
                            by him to me, “that the Enemy are preparing another large embarkation at New York to be commanded by Sir H. Clinton in
                            person; with the design as is reported, to occupy a Post on the Delaware”—how far this is to be depended upon I know not,
                            but it may not be improper to prevent their turning this preparation to a different object, and striking us in a more
                            important part, where they may conceive we are the least suspicious, and consequently the more vulnerable—indeed we ought
                            always to be prepared at all points, and never obnoxious to a surprize even at our most inconsiderable & distants
                            Posts; but I am sensible your vigilence & attention supersed the necessity of any extraordinary caution on my
                            part. I am Dear Sir With great regard & esteem Your Most Obed. Servant
                        
                            Go: Washington
                        
                        
                            P.S. I have attentively examined the proposal contained in your private letter of the 10th Instt and am of opinion, from a variety of collateral circumstances which must be taken
                                into consideration, that the attempt wd be inexpedient at the present time—The Gentleman concerned may be assured this
                                is not for want of confidence in his prudence, bravery or ability to conduct an Enterprize.
                        
                        
                            G.W.
                        
                    